Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00083-CR

                                    Tarra SCHWARTZ,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 15-0232-CR-C
                         Honorable Gary L. Steel, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.2(a).

       SIGNED August 17, 2016.


                                              _____________________________
                                              Karen Angelini, Justice